Title: To George Washington from William Phillips, 23 December 1780
From: Phillips, William
To: Washington, George


                        
                            Sir
                            New York December 23rd 1780
                        
                        Upon the arrival of the Officers of the Troops of Convention several Memorials were presented to me from some
                            of those remaining with the Troops, containing such reasons as have induced me to comply with their request of being
                            exchanged: I take the liberty of inclosing their names to Your Excellency, hoping you will be so good as to send your
                            orders to Frederick Town in Maryland or elsewhere that such Officers be permitted to come into New York when they shall
                            be immediately exchanged, rank for rank, or by Composition, as the Commissaries General of Prisoners Messrs Loring and
                            Skinner may settle.
                        Brigadier General Hamilton has written to me a request upon general principles for a number of Officers being
                            exchanged without naming them: if you thought it proper, Sir, to give a general permission for Officers coming to
                            Elizabeth Town, it might save much time and trouble, and I do assure you that whenever Officers arrive in that manner at
                            Elizabeth Town or in New York, they shall be directly exchanged against an equal number of the American Officers Prisoners
                            of War on Long Island, rank for rank, or by Composition; this proposal equally respects the German as the British
                            Officers, and I shall take it as a favour if you will be so good as to give me an immediate answer on this last head, as
                            it will enable me to consult Major General De Reidesel upon what number of his Officers he would wish to release from a
                            long Captivity.
                        The Commissary General of Prisoners Mr Loring has written upon this subject to Mr Skinner, and whenever any
                            number of Officers arrive under the description I have given, Mr Skinner will have liberty to come into New York to settle
                            their exchanges. I have the honour to be, Sir, Your Excellency’s most obedient most humble Servant
                        
                            W. Phillips
                        
                        
                            
                                
                                     
                                    9th Regiment
                                     
                                    Captains
                                     
                                    Sweetenham
                                     
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Bailey
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Ensign
                                    
                                    Orchard
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Chaplain
                                    
                                    Money
                                    
                                    
                                
                                
                                    
                                    
                                        
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    20th
                                    
                                    Captain
                                    
                                    Wemys
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Lieutenants
                                    
                                    
                                        Tornano
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Dobson
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Ensign
                                    
                                    Greer
                                    
                                    
                                
                                
                                    
                                    
                                        
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    21st
                                    
                                    Captain
                                    
                                    Brodie
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Lieutenants
                                    
                                    Schagel
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Douglass
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Burnet
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    2d Lieutenant
                                    
                                    Cox
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Surgeon’s Mate
                                    
                                    Watson
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Chaplain
                                    
                                    Brown
                                    
                                    
                                
                                
                                    
                                    
                                        
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    24th
                                    
                                    Captain
                                    
                                    Blake
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Lieutenants
                                    
                                    Steel
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Cotter
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Doyle
                                    
                                    
                                
                                
                                    
                                    
                                        
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    47th Regiment
                                    
                                    Captain
                                    
                                    Marr
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Lieutenant
                                    
                                    Baldwin
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Ensigns
                                    
                                    Burroughs
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Stephens
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Quarter Master
                                    
                                    Paxton
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Surgeon
                                    
                                    Dobbin
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Chaplain
                                    
                                    Higgenbothom
                                
                                
                                    
                                    
                                        
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Canada Companies
                                    
                                    Lieutenants
                                    
                                    Degby 
                                    
                                    53rd
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Stordy 
                                    
                                    31st
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Jones
                                    
                                    34th
                                
                                
                                    
                                    
                                        
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Royl 
                                    
                                    Surgeon
                                    
                                    Wylde
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Surgeon’s Mate
                                    
                                    Browne
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Hospital Mate
                                    
                                    Bowen
                                    
                                    
                                
                            
                            It is requested there may be added to this List a permission for either Lieutenant Colonels Hill or
                                Lind proceed with the rest.
                        

                    